United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3047
                                     ___________

Martin Robert Czeck,                      *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota
United States of America,                 *
                                          * (UNPUBLISHED)
             Appellee.                    *
                                     ___________

                            Submitted:   February 12, 1999
                                Filed:   March 29, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Martin Robert Czeck appeals from the final judgment entered in the District
Court1 for the District of Minnesota denying his 28 U.S.C. § 2255 motion, in which
Czeck argued that the admission of his prior-felony-conviction record substantially
prejudiced his criminal trial. Upon careful review of the record and the parties’ briefs,
we conclude the denial was proper because any error in admitting the conviction




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
record was harmless given the ample evidence of guilt. Accordingly, we affirm. See
8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-